Reversed in part, vacated in part, and remanded by published opinion. Circuit Judge MICHAEL wrote the majority opinion, in which Chief Judge ERVIN and Judges MURNAGHAN, WILKINSON, WILKINS, HAMILTON, LUTTIG, WILLIAMS and MOTZ joined. Judge NIEMEYER wrote a dissenting opinion, in which Judges RUSSELL and WIDENER and Senior Judge CHAPMAN joined.
OPINION
MICHAEL, Circuit Judge:
This 42 U.S.C. § 1983 case involves an adult bookstore’s First and Fourteenth Amendment facial challenge to a Harford County, Maryland, ordinance that licenses and regulates adult bookstores. The district court held that the ordinance is an unconstitutional prior restraint on speech insofar as it fails to ensure that licensing officials will issue or deny a license within a reasonable time and fails to maintain the status quo for existing bookstores during the application process. The district court rejected the bookstore’s other constitutional claims. The bookstore appeals, arguing that the district court erred in holding that the ordinance provides for prompt judicial review of licensing decisions, sufficiently fetters the discretion of licensing officials and is otherwise narrowly tailored. Our principal conclusion is that the County has not provided for prompt judicial review, and we reverse the district court’s judgment on that issue. We do not reach the merits of the bookstore’s other First Amendment claims.
I.
A.
On May 11, 1992, the Harford County Council (Council) enacted Bill No. 92-27, the Adult Bookstore Licensing Law (Licensing Law), to license and regulate adult bookstores, as defined in the Licensing Law. The Licensing Law was designed to protect the health, safety and welfare of the County’s citizens by minimizing the undesirable secondary effects generally associated with sexually oriented businesses. The. Council found that such businesses frequently are used for unlawful sexual activities, may facilitate the transmission of sexual diseases, contribute generally to crime, decrease property values and adversely impact the quality of life in their surrounding areas.
The Licensing Law makes it unlawful to operate an adult bookstore in the County without a license issued by the County’s Department of Inspections, Licenses and Permits (Licensing Department). To get a license one must complete an application and disclose to the Licensing Department certain information, some of which is fairly personal. For example, an applicant must provide the name, address and date of birth of all employees who will work in the bookstore. If the applicant is a corporation, it must submit a copy of its articles of incorporation and bylaws and the name and address of each person holding at least a ten percent interest. The applicant must submit to a criminal background check. Additionally, the applicant must inform the Licensing Department whether the applicant, the applicant’s spouse, any person with whom the applicant resides, any employee who will work in the bookstore, or any person who owns at least a ten percent interest in the applicant has been convicted for one of thirty-two Maryland crimes enumerated in the Licensing Law.
Once an application is received, the Licensing Department must request within seven days an inspection from the County’s Health Department and refer the application to any governmental agencies that might have information relevant to the application. These *1008agencies and the Health Department are supposed to report back to the Licensing Department within thirty days. Within the next seven days the Licensing Department must notify the applicant whether a license will be issued. Thus, the Licensing Law contemplates that the Licensing Department will grant or deny a license within 44 days after it receives an application.
The Licensing Department may deny a license for a variety of reasons. For instance, a license may be denied if an applicant bookstore fails a health inspection, or if the applicant, the applicant’s spouse, or a person with whom the applicant resides has been convicted within the preceding two years of one of the thirty-two enumerated crimes.1 If a license is issued, it lasts for one year and may be renewed annually.
Once an adult bookstore is operating, the Licensing Department may suspend or revoke the bookstore’s license for any reason that might serve as the basis for the initial denial of a license. In addition, the Licensing Department may suspend or revoke a license for a variety of other reasons, for instance, if the licensee or an employee of the licensee refuses to allow an inspection by government officials, or if within a one-year period at least two book store employees get convicted for one of the thirty-two enumerated crimes.
In addition to the Licensing Department’s power to suspend and revoke a license, the Licensing Law contains a penalty provision. Those who violate any provision of the Licensing Law are guilty of a misdemeanor and may be fined up to $1,000 or imprisoned up to six months, or both, with each day of violation constituting a separate offense.2
B.
Chesapeake B & M, Incorporated, t/a Highway Craft, Gift & Book Store (Highway Craft), operates an adult bookstore in the County. It was one of four adult bookstores in operation when the Licensing Law became effective on July 10, 1992. Adult bookstores in operation on that date had 45 days to apply for a license under the new law. Highway Craft did not apply, but filed this 42 U.S.C. § 1983 action on July 23, 1992, to challenge the Licensing Law under various provisions of the United States Constitution.
Highway Craft’s complaint alleged that the Licensing Law violates the free speech clause of the First Amendment, made applicable to the states through the Fourteenth Amendment, on the grounds that it is an impermissible prior restraint on speech and that it is not narrowly tailored to minimize the incidental impact on protected expression. Highway Craft further alleged that the Licensing Law’s random inspection provision (adult bookstore operators must allow officials to inspect the bookstores whenever they are occupied or open for business) violates the First and Fourth Amendments, made applicable to the states through the Fourteenth Amendment. Finally, Highway Craft alleged that the Licensing Law’s civil disability provisions violate the Ex Post Facto and Bill of Attainder Clauses. U.S. Const. Art. I, § 10. The complaint sought declaratory and injunctive relief.
On the parties’ cross-motions for summary judgment, the district court issued a memorandum opinion and order on August 25, 1993. With respect to Highway Craft’s First Amendment challenges, the court concluded that Highway Craft had raised a facial challenge and that it had standing to do so. The court next concluded that the Licensing Law targets the noncommunicative aspects of protected speech, specifically the undesirable *1009secondary effects associated with sexually oriented businesses, and therefore should be analyzed as a content-neutral time, place and manner restriction.
In the context of determining whether the Licensing Law is narrowly tailored to serve the County’s substantial interest in eradicating the undesirable secondary effects, the district court shifted to a prior restraint analysis. Citing FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 110 S.Ct. 596, 107 L.Ed.2d 603 (1990), the court noted that a licensing scheme impacting protected expression must (1) impose adequate standards to guide the discretion of licensing officials, (2) ensure an administrative decision on the license application within a reasonably brief time during which the status quo is maintained, and (3) provide for prompt judicial review. The district court found the Licensing Law unconstitutional because it does not ensure a reasonably prompt administrative decision and fails to preserve the status quo for existing adult bookstores during the application process.3 The County does not cross-appeal these rulings.4
The district court rejected Highway Craft’s other constitutional claims, however. Of significance for this appeal, the court held that the Licensing Law does not vest licensing officials with unbridled discretion to suppress speech and that it adequately provides for prompt judicial review of licensing decisions.
Highway Craft appealed to this court, arguing that the Licensing Law (1) does not impose adequate standards to limit the discretion of County officials involved in the licensing process, (2) does not adequately provide for prompt judicial review, and (3) is not otherwise narrowly tailored to serve any substantial governmental interest. A panel of this court heard argument on July 13, 1994, and decided, two-to-one, to affirm. However, the panel withheld publication of an opinion in view of the potential conflict with 11126 Baltimore Blvd., Inc. v. Prince George’s County, Md., 32 F.3d 109 (4th Cir.1994), a reported decision by a different panel on the meaning of prompt judicial review.
Because of the conflict between the panels, our court issued an order on November 2, 1994, vacating both panel decisions and scheduling both cases for rehearing en banc. The order explained that “the court has particular interest in the issue common to both cases of what is required to meet the requirement that ‘expeditious judicial review ... must be available,’ see FW/PBS, Inc. v. Dallas, 493 U.S. 215, [227, 110 S.Ct. 596, 605, 107 L.Ed.2d 603] (1990), and whether the ordinances involved in these cases meet that requirement.” All issues, however, were open for reargument.
II.
A.
Although the County does not raise the issue, we must first determine whether Highway Craft may bring a facial challenge to the Licensing Law. The Licensing Law is directed at bookstores that sell non-obscene adult material and thereby engage in activity protected by the First Amendment. “[W]hen a licensing statute allegedly vests unbridled discretion in a government official over whether to permit or deny expressive activity, one who is subject to the law may challenge it facially without the necessity of first applying for, and being denied, a license.” City of Lakewood v. Plain Dealer Publishing Co., 486 U.S. 750, 755-56, 108 S.Ct. 2138, 2143, 100 L.Ed.2d 771 (1988). Unbridled discretion naturally exists when a licensing scheme does not impose adequate standards to guide the licensor’s discretion. *1010Also, as we note today in 11126 Baltimore Blvd., Inc. v. Prince George’s County, Md., 58 F.3d 988 (4th Cir.1995) (en banc), unbridled discretion exists when a licensing scheme lacks adequate procedural safeguards to ensure a sufficiently prompt decision. See FW/PBS, 493 U.S. at 223, 226-27, 110 S.Ct. at 603, 605-06 (plurality opinion) (citing Freedman v. Maryland, 380 U.S. 51, 56-57, 85 S.Ct. 734, 737-38, 13 L.Ed.2d 649 (1965)). Here, Highway Craft alleged that the Licensing Law fails to ensure expeditious decision making. The district court agreed, holding that “the ordinance lacks specific time limits” and “allows the Licensing Department to delay the process.” Chesapeake B & M, Inc. v. Harford County, Md., 831 F.Supp. 1241, 1253 (D.Md.1993). Thus, a facial challenge is proper here. See FW/PBS, 493 U.S. at 223-24, 110 S.Ct. at 603-04 (“where a scheme creates a ‘[r]isk of delay,’ such that ‘every application of the statute create[s] an impermissible risk of suppression of ideas,’ we have permitted parties to bring facial challenges” (citations omitted)).
B.
The First Amendment standards implicated here are well established. A governmental entity may regulate sexually oriented businesses, including adult bookstores, in an effort to address the undesirable secondary effects associated with them. We treat such regulations as content-neutral because they are justified without reference to the content of the impacted speech. City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 48, 106 S.Ct. 925, 929, 89 L.Ed.2d 29 (1986). They generally will be reviewed under the standards applicable to content-neutral restrictions that impose an incidental burden on speech. Id. at 46-50, 106 S.Ct. at 928-30; Wall Distribs., Inc. v. City of Newport News, Va., 782 F.2d 1165, 1168 (4th Cir.1986); see Ward v. Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 2753, 105 L.Ed.2d 661 (1989) (time, place and manner); United States v. O’Brien, 391 U.S. 367, 376-77, 88 S.Ct. 1673, 1678-79, 20 L.Ed.2d 672 (1968) (expressive conduct). The key inquiry is whether the regulations (1) are narrowly drawn to serve a substantial governmental interest and (2) allow for ample alternative avenues of communication.
However, as we explain more fully today in 11126 Baltimore Blvd., supra, licensing schemes directed at sexually oriented businesses engaged in protected expressive activity pose special problems because of the risks of censorship and suppression associated with prior restraints on speech. When the government uses a licensing scheme, two procedural safeguards are required to ensure expeditious decision making: (1) definite and reasonable limitations on the time within which the licensor must decide whether to issue a license and during which the status quo must be maintained and (2) prompt judicial review.5 In addition, such a licensing scheme must impose narrow and objective standards to limit the discretion of licensing officials. In this appeal Highway Craft argues that the Licensing Law is an unconstitutional prior restraint on speech because it neither provides for prompt judicial review nor imposes adequate standards to guide the discretion of licensing officials.
C.
Before we can address Highway Craft’s claim that the Licensing Law constitutes an impermissible prior restraint, we must note the awkward posture of this case as it comes to us. Highway Craft is appealing certain rulings of the district court relating to the constitutional adequacy of the licensing scheme. Yet at first glance it appears that Highway Craft won below. The district court held that the licensing scheme fails to ensure an administrative decision within a reasonably brief time, and the Coun*1011ty is not cross-appealing that ruling. As a general rule a prevailing party cannot appeal from a district court judgment in its favor. Deposit Guaranty Nat’l Bank v. Roper, 445 U.S. 326, 338, 100 S.Ct. 1166, 1171, 63 L.Ed.2d 427 (1980).
But a closer look at the district court's order reveals that Highway Craft was indeed aggrieved by the judgment below. Although the district court held that the licensing scheme is constitutionally deficient because it lacks an essential procedural safeguard, the court suggested that the licensing provisions could be enforced nevertheless and ordered that Highway Craft “may file for injunctive relief in the event it deems such relief necessary or appropriate.” Chesapeake B & M, 831 F.Supp. at 1253. Likewise, in its subsequent memorandum opinion denying Highway Craft’s motion to amend the judgment, the court suggested that, although the constitutional deficiency here (the absence of a procedural safeguard) is not severable, the County could still apply the Licensing Law, and Highway Craft could file for injunctive relief if the County were not to issue a license within a reasonably brief time. Chesapeake B & M, Inc. v. Harford County, Md., Civ. No. B-92-2049, 1994 WL 840954, at 2-3 (D.Md. Jan. 26, 1994). Because the district court’s order suggests that the County can enforce the licensing scheme despite its constitutional infirmity, the scope of the Licensing Department’s discretion and promptness of judicial review remain of consequence, and Highway Craft was aggrieved by the judgment below.
That being said, we must express disagreement with how the district court disposed of this case. The court held that the licensing scheme, on its face, poses the risk that protected expression will be suppressed for an indefinite time before an administrative decision (and, it follows, before a judicial decision, see infra note 6). However, notwithstanding this risk of indefinite delay, the court ruled that the licensing scheme is enforceable because, the court suggested, the Licensing Department might decide within a reasonably brief time whether to issue or deny a license. Put another way, the court apparently thought it determinative that the licensing scheme could be applied in a constitutional manner. But [w]e cannot depend on the individuals responsible for enforcing the Ordinance to do so in a manner that cimes it of constitutional infirmities.” Redner v. Dean, 29 F.3d 1495, 1501 (11th Cir.1994) (holding that the ordinance on its face failed to impose reasonable time limits on the administrative process), cert. denied, — U.S. -, 115 S.Ct. 1697, 131 L.Ed.2d 560 (1995). We find no support in the Supreme Court’s cases for the proposition that a licensing scheme that lacks an essential procedural safeguard — and thus constitutes an impermissible prior restraint — may nevertheless be enforced and challenged only on an “as applied” basis. Indeed, the Court’s cases clearly suggest otherwise. See, e.g., Vance v. Universal Amusement Co., Inc., 445 U.S. 308, 317, 100 S.Ct. 1156, 1162, 63 L.Ed.2d 413 (1980) (per curiam) (lack of procedural safeguards “precludes the enforcement” of statute). In short, the licensing scheme is unenforceable because it does not ensure a prompt administrative decision, and we must vacate the district court’s order to the contrary.
D.
Because the licensing scheme is unenforceable, it appears (at first blush) that we do not need to reach the merits of either of Highway Craft’s arguments for invalidating the licensing scheme as an impermissible prior restraint: (1) lack of prompt judicial review and (2) inadequate standards to guide the discretion of licensing officials. Indeed, we will not reach the second. See Riley v. National Fed’n of the Blind, 487 U.S. 781, 802 & n. 14, 108 S.Ct. 2667, 2680 & n. 14, 101 L.Ed.2d 669 (1988) (because the licensing scheme was unconstitutional — it did not ensure an administrative decision within a specified, brief time — the Court said there was no need to decide whether the licensor had unbridled discretion to grant or deny a license). We will, however, address whether the County has provided for prompt judicial review, and we do so to be consistent with the Supreme Court’s licensing cases. See FW/PBS, supra; Blount v. Rizzi, 400 U.S. 410, 91 S.Ct. 423, 27 L.Ed.2d 498 (1971); Teitel Film Corp. v. Cusack, 390 U.S. 139, 88 S.Ct. 754, *101219 L.Ed.2d 966 (1968) (per curiam); Freedman v. Maryland, 380 U.S. 51, 85 S.Ct. 734, 13 L.Ed.2d 649 (1965). In each of these cases the Court reviewed the adequacy of each procedural safeguard.
The district court held that the Licensing Law adequately provides for prompt judicial review because it allows an applicant or licensee to appeal to the Circuit Court for Harford County in the event the Licensing Department denies, suspends or revokes a license. The court said that “[t]he County has no further obligation to set time limits on judicial review.” Chesapeake B & M, 831 F.Supp. at 1250.6 Highway Craft contends that “prompt judicial review” requires more than prompt access to the judiciary. Highway Craft argues that the County must ensure a sufficiently prompt judicial decision on the merits. For the reasons announced today in our en banc opinion in 11126 Baltimore Blvd., supra, we agree that prompt judicial review means a sufficiently prompt decision on the merits. Therefore, we reverse the district court’s judgment on this issue.7
E.
Although the County’s licensing scheme is an unconstitutional prior restraint on protected speech, there are some regulatory provisions in the Licensing Law that appear unrelated to the licensing process and might be capable of functioning independently from the licensing scheme (e.g., the operating requirements in § 58-7, the additional requirements in § 58-8 and the obscene public performance ban in § 58-12). Because the Licensing Law contains a severability clause, we remand to the district court to determine whether and to what extent the licensing scheme is severable from the remainder of the Licensing Law. See FW/PBS, 493 U.S. at 230, 110 S.Ct. at 607 (remanding for severability determination); Alaska Airlines, Inc. v. Brock, 480 U.S. 678, 684, 107 S.Ct. 1476, 1479, 94 L.Ed.2d 661 *1013(1987) (standards for severability determination).
III.
Highway Craft next urges as a separate matter that the Licensing Law is not narrowly tailored to serve the County's interest in minimizing the undesirable secondary effects associated with sexually oriented businesses. Highway Craft complains that the district court never addressed this issue because the court erroneously suggested that the narrow tailoring analysis is limited to a determination whether the requirements of FW/PBS (fettered discretion and procedural safeguards) are satisfied. To the extent the court so suggested, it erred. The “intermediate scrutiny” analysis applicable to content-neutral restrictions on speech is distinct from the prior restraint analysis we discussed in Part II, supra. See 11126 Baltimore Blvd. (en banc), supra; Wall Distribs., 782 F.2d at 1170. The latter is concerned with the risks of censorship and delay when the enjoyment of protected expression is contingent upon obtaining permission from government officials; the former is concerned with the ends government can pursue, the means with which it can pursue those ends, and the relationship between them. A licensing scheme may adequately fetter the licensor’s discretion and provide adequate procedural safeguards yet contain specific licensing or regulatory provisions that do not further a substantial governmental interest (e.g., an outrageously high licensing fee or an unreasonable restriction on the hours of operation).
Highway Craft’s conelusory argument on narrow tailoring appears to challenge only the disclosure provisions, which require applicants and licensees to disclose to the Licensing Department certain background and personal information, and the civil disability provisions, see supra note 1. We will limit our discussion to these provisions because Highway Craft has not pointed us or the district court to any others it believes are not narrowly tailored.8
As for the disclosure provisions, we need not decide whether they are narrowly tailored, for they are intimately tied in with the licensing scheme we have today invalidated for lacking the essential procedural safeguards. See FW/PBS, 493 U.S. at 236 n. 3, 110 S.Ct. at 610 n. 3 (in light of its conclusion that the licensing requirement was unconstitutional because it lacked essential procedural safeguards, the Court said it would not reach petitioners’ other First Amendment challenges to the licensing scheme); id. at 243, 110 S.Ct. at 614 (Brennan, J., concurring in the judgment) (“since the Court invalidates the application of the entire Dallas licensing scheme to any First Amendment-protected business under the Freedman doctrine, it is unnecessary to decide whether some or all of the same provisions are also invalid ... on other grounds”).
As for the civil disability provisions, Highway Craft has failed to show that it has standing to challenge them. Highway Craft focuses on the provision that says an applicant convicted for one of the thirty-two enumerated Maryland crimes cannot operate an adult bookstore for two years. “To establish standing to challenge that provision [Highway Craft] must show both (1) a conviction of one or more of the enumerated crimes, and (2) that the conviction ... occurred recently enough to disable the applicant under the ordinance.” Id. at 234, 110 S.Ct. at 609. Highway Craft’s complaint alleged that, as of May 11, 1992, the date the Licensing Law was enacted, all four adult bookstores then existing in the County, in-*1014eluding Highway Craft, had been convicted for one of the enumerated crimes (a Maryland obscenity law). But the record does not confirm when (or even whether) Highway Craft was in fact convicted for one of the enumerated crimes. As the Supreme Court emphasized in FW/PBS, “It is a long-settled principle that standing cannot be ‘inferred argumentatively from averments in the pleadings,’ but rather ‘must affirmatively appear in the record.’ ” Id. at 231,110 S.Ct. at 608 (citations omitted). And “ ‘the necessary factual predicate may not be gleaned from the briefs and arguments themselves.’ ” Id. at 235, 110 S.Ct. at 610 (quoting Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 547, 106 S.Ct. 1326, 1334, 89 L.Ed.2d 501 (1986)).9
Because Highway Craft has not established that it has standing to challenge the disability provisions, the district court below lacked jurisdiction to adjudicate Highway Craft’s claims with respect to those provisions, namely the bill of attainder and ex post facto claims. Accordingly, we must vacate that portion of the district court’s judgment dealing with the disability provisions. See id. at 235-36, 110 S.Ct. at 609-10 (vacating judgment below for lack of standing).
IV.
We hold that the County has not provided for prompt judicial review, and we reverse the district court’s judgment to the contrary. Moreover, we hold that, because the licensing scheme lacks essential procedural safeguards, it is an unconstitutional prior restraint on protected speech. As such, it is unenforceable, and we vacate the district court’s order insofar as it holds otherwise. Furthermore, we hold that Highway Craft lacks standing to challenge the disability provisions, and we vacate that portion of the district court’s judgment relating to those provisions (the bill of attainder and ex post facto claims). Finally, we remand to the district court to decide whether and to what extent the invalid licensing scheme is severa-ble.

REVERSED IN PART, VACATED IN PART, AND REMANDED FOR PROCEEDINGS CONSISTENT WITH THIS OPINION.


. Provisions that prohibit one from operating a sexually oriented business because of past crimes are commonly referred to as "disability provisions.” Most of the thirty-two crimes listed in the Licensing Law involve either obscenity, sexual activity, or harm to children. However, some of the crimes listed do not appear to involve any of these concerns (e.g., bribery of a public official, intimidation of a juror, obstruction of justice, and copyright infringement).


. The Licensing Law contains a host of other, more familiar, regulatory provisions. For example, it prohibits adult bookstores from locating within 1,000 feet of certain places (e.g., houses of worship), regulates the interior design of adult bookstores, sets out requirements for lighting and viewing booths, and prohibits sexual acts, the admission of minors and obscene performances inside adult bookstores.


. Specifically, although the Licensing Law purports to limit to 44 days the period for administrative review of a license application, the 44-day limit assumes that the Health Department and other agencies will report back to the Licensing Department within 30 days. The district court found, however, that the Licensing Law does not guarantee this. Consequently, any delay by the Health Department or other agencies could delay indefinitely the licensing decision. As for preserving the status quo, the district court found that the Licensing Law does not provide that existing bookstores may continue to operate during the application process.


. The County informs us that it has since amended the Licensing Law to correct the deficiencies found by the district court. The amendment is not before us in this appeal.


. These two safeguards were set forth in Freedman v. Maryland, 380 U.S. 51, 85 S.Ct. 734, 13 L.Ed.2d 649 (1965). Freedman identified a third safeguard: the censor must bear both the burden of going to court and the burden of proof once in court. Id. at 58-60, 85 S.Ct. at 738-40. As we observe today in 11126 Baltimore Blvd., "[t]he splintered opinion of the FW/PBS Court leaves the continued application of the third Freedman factor subject to some speculation.” 58 F.3d at 996 n. 12. Because Highway Craft has not invoked the third Freedman safeguard, we need not address whether it applies.


. The district court's conclusion that the Licensing Law provides for prompt judicial review is curious in light of its finding that the administrative process could be delayed indefinitely. In the event of such delay, the judicial review provision would not be triggered. See Redner, 29 F.3d at 1502 (the ordinance was "inadequate under any interpretation of 'prompt judicial review' ” because, without definite time limits on the administrative process, "expressive activity could be suppressed indefinitely prior to any judicial review”).


. It is perhaps appropriate at this point to respond to the dissenting opinion.
The dissent reluctantly concedes that the Licensing Law imposes a prior restraint on protected speech. See post at 1019-20, 1020. Nevertheless, the dissent contends that procedural safeguards are not required for all prior restraints. We cannot agree. The Supreme Court has made clear that any system of prior restraint must place adequate time limits on the decision-making process. FW/PBS, 493 U.S. at 226, 110 S.Ct. at 605. The dissent fails to recognize that the procedural safeguards are designed to ensure this requirement of expeditious decision making. See id. at 227, 110 S.Ct. at 605 ("In Freedman, we determined that the following three procedural safeguards were necessary to ensure expeditious decisionmaking by the [licensor]....”). In short, "[t]he core policy underlying Freedman is that the license for a First Amendment-protected business must he issued within a reasonable period of time, because undue delay results in the unconstitutional suppression of protected speech. Thus, the first two safeguards [time limits on licensor and prompt judicial review] are essential ....” Id. at 228, 110 S.Ct. at 606 (emphases added).
Contrary to the Supreme Court, the dissent posits a theory that the procedural safeguards do not come into play unless an ordinance is found to contain one of "two evils”: (1) “unbridled discretion in the duration of the licensor's decision” or (2) "unbridled substantive discretion in the licensor's application of its decisionmaking criteria.” Post at 1019. But the presence of one of these two "evils” would be enough by itself to invalidate an ordinance. Therefore, the dissent's approach would effectively render the safeguards meaningless: they would be required only for those ordinances that are already invalid.
Finally, we note that the dissent does not faithfully apply its approach to the facts of this case. The dissent says safeguards would be required if the Licensing Law conferred "unbridled discretion on ... the duration of the decision-making process,” id. at 1020, but concludes it does not. That conclusion, however, flies in the face of the district court's holding, unchallenged by the County, that the "the ordinance lacks specific time limits” and "allows the Licensing Department to delay the process.” Chesapeake B & M, Inc., 831 F.Supp. at 1253. The dissent appears to get around this by invoking the amendments to the Licensing Law. See post at 1019 n. 3. But the amendments were not before the district court and are not before us in this appeal.


. Highway Craft's brief also makes a general assertion (without citation to authority) that the County relied on no evidence during the enactment proceedings to show that the Licensing Law would serve an important state interest. In this connection, it complains that the random inspection requirement has no "independent basis” in the legislative record, which was not before the court below. These claims have no merit. See Renton, 475 U.S. at 50-52, 106 S.Ct. at 930-31; Barnes v. Glen Theatre, Inc., 501 U.S. 560, 567-68, 111 S.Ct. 2456, 2460-62, 115 L.Ed.2d 504 (1991) (plurality opinion); id. at 582, 111 S.Ct. at 2468 (Souter, J., concurring in the judgment); Wall Distribs., 782 F.2d at 1169 & n. 7; Hart Book Stores, Inc. v. Edmisten, 612 F.2d 821, 828-29 (4th Cir.1979), cert. denied, 447 U.S. 929, 100 S.Ct. 3028, 65 L.Ed.2d 1124 (1980).


. We note that even if the record had supported Highway Craft’s allegation that it has standing to challenge the disability provisions, it would be unnecessary for us to reach the merits. The disability provisions, like the disclosure provisions mentioned above, are an integral part of the unconstitutional licensing scheme. Of the six Justices in FW/PBS who voted to invalidate the licensing scheme there, three opined that it was unnecessary to reach the constitutionality of the disability provisions once it was determined that the licensing scheme lacked the essential procedural safeguards. 493 U.S. at 242-44, 110 S.Ct. at 613-15 (Brennan, J., concurring in the judgment) (emphasizing that reaching the disability provisions was ‘‘uimecessaiy to the decision" and "superfluous” since "the Court invalidated] the application of the entire Dallas licensing scheme to any First Amendment-protected business under the Freedman doctrine”).